DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

General Information Matter
Please note, the instant Non-Provisional application (17/270,570) under prosecution at the United States Patent and Trademark Office (USPTO) has been assigned to David Zarka (Examiner) in Art Unit 2449.  To aid in correlating any papers for 17/270,570, all further correspondence regarding the instant application should be directed to the Examiner.

Joint Inventors
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential § 102(a)(2) prior art against the later invention.

Preliminary Amendment and Claim Status
The instant Office action is responsive to the preliminary amendment received February 23, 2021 (the “Amendment”).  
Claims 1–10 are currently pending.  

Claimed Foreign Priority
Acknowledgment is made of (1) Applicants’ claim for foreign priority based on an application filed in Japan on August 28, 2018; and (2) certified copies of papers required by 37 C.F.R. § 1.55.

Information Disclosure Statement (IDS)
The IDS filed February 23, 2021 complies with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDS has been placed in the application file, and the information referred to therein has been considered.

Drawings
Replacement Drawings Filed February 23, 2021
37 C.F.R. § 1.84(t) recites “These [numbering of sheets of drawings], if present, must be placed in the middle of the top of the sheet, but not in the margin. . . . The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion.”  See MPEP § 608.02.  The replacement drawings are objected to under 37 C.F.R. § 1.84(t) for failing to include the numbering of sheets of drawings—if present—in the middle of the top of the sheet, but not in the margin.  See Fig. 8; see also 37 C.F.R. § 1.84(g) (describing where the top margin is located).
37 C.F.R. § 1.121(d) recites “Any changes to an application drawing . . . must be submitted on a replacement sheet of drawings which shall be an attachment to the amendment document and, in the top margin, labeled ‘Replacement Sheet.’”  See MPEP § 608.02.  The replacement drawings are objected to under 37 C.F.R. § 1.121(d) for failing to include the label See Fig. 8; see also 37 C.F.R. § 1.84(g) (describing where the top margin is located).
37 C.F.R. § 1.84(p)(3) recites “Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.”  See MPEP § 608.02.  The drawings are objected to under 37 C.F.R. § 1.84(p)(3) for failing to include letters measuring at least .32 cm. (1/8 inch) in height.  See Fig. 10, the text reciting “COMMON TO “N” AND “M””.
Original Drawings Filed February 23, 2021
37 C.F.R. § 1.84(p)(5) recites “Reference characters not mentioned in the description shall not appear in the drawings.”  See MPEP § 608.02.  The drawings are objected to under 37 C.F.R. § 1.84(p)(5) for including a reference character not mentioned in the description.  See fig. 9, items D21–D23; fig. 10, item D34; fig. 14, items D51–D53.
37 C.F.R. § 1.84(t) recites “These [numbering of sheets of drawings], if present, must be placed in the middle of the top of the sheet, but not in the margin. . . . The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion.”  See MPEP § 608.02.  The replacement drawings are objected to under 37 C.F.R. § 1.84(t) for failing to include the numbering of sheets of drawings—if present—in the middle of the top of the sheet, but not in the margin.  See Fig. 1; see also 37 C.F.R. § 1.84(g) (describing where the top margin is located).
37 C.F.R. § 1.121(d) recites “Any changes to an application drawing . . . must be submitted on a replacement sheet of drawings which shall be an attachment to the amendment document and, in the top margin, labeled ‘Replacement Sheet.’”  See MPEP § 608.02.  The replacement drawings are objected to under 37 C.F.R. § 1.121(d) for failing to include the label See Fig. 1; see also 37 C.F.R. § 1.84(g) (describing where the top margin is located).
Replacement Sheets Requirement
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Applicants are advised to employ the services of a competent patent draftsperson outside the Office, as the USPTO does not prepare new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d).  If the changes are not accepted by the Examiner, Applicants will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
37 C.F.R. § 1.72(a) recites “The title of the invention may not exceed 500 characters in length and must be as short and specific as possible.”
The title of the invention is objected to under § 1.72(a) for failing to be as specific as possible.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: “PARAMETER VALUE ASSIGNMENT USING INPUTTED REQUIREMENTS.”

Claim Objections
The following is a quotation of 37 C.F.R. § 1.71(a): 
The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.

Claims 1–8 are objected to under 37 C.F.R. § 1.71(a) for the following informalities:
(1) claim 1, line 5 should be “parameter value information [[,]] as requirements.”
(2) claims 1–8, all instances of “the unit blocks” should be “the one or more unit blocks.”
(3) claims 1–8, all instances of “the information input” should be “the constraint information input.”

Claim Rejections – 35 U.S.C. § 101
The following is a quotation of 35 U.S.C. § 101: “Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”
MPEP § 2106.03(II) recites:
[T]he [broadest reasonable interpretation (BRI)] of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se.  See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007).  When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a “machine-readable medium” were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves).

Claim 10 is rejected under § 101 because the claimed invention is directed to nonstatutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a “computer-readable recording medium.”  Claim 10, line 1.  The broadest reasonable interpretation of such a medium can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se.  The Examiner suggests amending claim 10, line 1 to include a “non-transitory computer-readable recording medium.”

Allowable Subject Matter
Claims 1–9 allowed.
Claim 10 would be allowable if rewritten to (1) overcome the rejection under 35 U.S.C. § 101 set forth in this Office action; and (2) include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US 6356552 B1 and US 20180129516 A1.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449